Fourth Court of Appeals
                               San Antonio, Texas
                                      May 27, 2015

                                   No. 04-14-00514-CV

                       IN THE INTEREST OF R.E.S. and R.K.S.,
                                        Appellants
                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2007-CI-04448
                        Honorable Gloria Saldana, Judge Presiding


                                     ORDER

       Appellant’s motion for extension of time to file her reply brief is GRANTED.
Appellant’s reply brief is due June 24, 2015. NO FURTHER EXTENSIONS WILL BE
GRANTED.




                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court